NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-SEP-2020
                                            09:36 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff/Appellee, v.
            ROBERT K.R. QUARTERO, Defendant/Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                    (CASE NO. 1DTC-17-073529)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record in CAAP-XX-XXXXXXX, it
appears this court lacks jurisdiction over the appeal by self-
represented Defendant-Appellant Robert K.R. Quartero (Quartero)
from the "Notice of Entry of Judgment and/or Order and
Plea/Judgment" (Judgment) entered by the district court on
January 13, 2020.
          A notice of appeal must be filed within 30 days after
entry of the judgment appealed from.     Rule 4(b)(1), Hawai#i Rules
of Appellate Procedure (HRAP).    On March 4, 2020, the district
court granted Quartero a 30-day extension to file a notice of
appeal, to March 13, 2020, pursuant to HRAP Rule 4(b)(5).
Therefore, Quartero was required to file a notice of appeal by
March 13, 2020.
          Quartero's notice of appeal was filed on March 18,
2020, 5 days after the extended deadline of March 13, 2020.        The
notice of appeal was untimely.    HRAP Rule 4(b)(1) and (5).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

"[C]ompliance with the requirement of the timely filing of a
notice of appeal is jurisdictional."      State v. Brandimart, 68
Haw. 495, 496, 720 P.2d 1009, 1010 (1986) (citations omitted).
"We must dismiss an appeal on our own if we lack jurisdiction."
Id. at 497, 720 P.2d at 1010 (citation omitted).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, September 29, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2